Citation Nr: 0030606	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.    

In January 1998, the Board remanded this case to the RO for 
due process considerations and additional evidentiary 
development.  Upon completing the remand directives, the 
above issue is once again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The appellant is not shown to have been engaged in 
combat.  

2.  The appellant's currently diagnosed PTSD is not 
attributable to military service or to any incident occurring 
therein.  


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303. 3.304(f) (1996 & 
2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of any psychiatric disabilities, 
including PTSD.  The appellant's separation examination, 
dated in January 1969, shows that at that time, in response 
to the question as to whether the appellant had ever had or 
if he currently had depression or excessive worry, or nervous 
trouble of any sort, the appellant responded "yes."   In 
response to the question as to whether the appellant had ever 
had or if he currently had frequent trouble sleeping, or 
frequent or terrifying nightmares, the appellant responded 
"no."   

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that the appellant served in the Army 
from July 1967 to February 1969.  The appellant's Military 
Occupational Specialty (MOS) was as a postal clerk, and he 
received the Vietnam Service Medal, the Good Conduct Medal, 
and the Vietnam Campaign Medal.  

The appellant's personnel records reflect that the appellant 
was stationed in Thailand from December 1967 to February 
1969, and that during that period of time, he served in the 
809th Engineer Battalion.  The personnel records further show 
that while the appellant was in Thailand, his MOS was as a 
military policeman and as a mail clerk.  

In July 1996, the appellant submitted a PTSD Questionnaire.  
At that time, he stated that while he was in the military, he 
served in Thailand from 1968 to 1969 in the 809th 
Engineering, Chemical Warfare unit.  The appellant indicated 
that his major duties included chemical warfare, as a flame 
thrower, and driving a delivery truck along the Macon River.  
The appellant noted that he had to make daily trips, and that 
he would receive constant sniper fire.  He reported that his 
most significant stressor was when his truck broke down, and 
he remained with the truck while his co-driver went to get a 
tow truck.  According to the appellant, "five Asians came 
out of the jungle firing at [him]," and that he returned 
fire.  The appellant further stated that it was "unknown" 
if he hit one or all of them.  He reported that at present, 
he was depressed and having nightmares, and that he had had 
those symptoms since 1968.   

In an addendum to the appellant's PTSD questionnaire, the 
appellant stated that while he was in Thailand, one of his 
co-workers was complaining about difficulty in breathing, and 
was not allowed to see a doctor because he was accused of 
trying to get out of the military.  The appellant indicated 
that his friend died in his sleep that night.  The Board 
notes that in the appellant's August 1997 substantive appeal, 
he reported that he did not remember the name of his friend.  

In July 1996, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Walla Walla, Washington, 
from January 1993 to June 1996.  The records show 
intermittent treatment for PTSD, depression, and anxiety.  

In August 1996, the appellant underwent a VA PTSD 
examination, which was conducted by Mr. R.D.P., Ph.D.  At 
that time, the appellant described depression since leaving 
the service.  The appellant stated that when he came home 
after his discharge, he was very bitter and was dangerous to 
himself and others.  He described his sense of embitterment 
and loss in relation to his Vietnam combat exposure.  
According to the appellant, he responded aggressively to his 
spouse during the initial years of their marriage in the 
early 1970's, if she approached him while he was sleeping.  
The appellant indicated that he also had nightmares, which 
persisted until the late 1970's.  He noted that his sleep 
disturbance and more intensive preoccupation with his combat 
exposure tended to abate toward the end of the 1970's.  
According to the appellant, at present, he was sleeping 
somewhat better on his current prescription of sertraline.  

In the appellant's August 1996 VA examination, the appellant 
stated that during service, he was stationed on the Laos 
border for approximately 18 months.  The appellant indicated 
that he "drove a truck and was shot at all the time."  He 
noted that although he was not exposed to heavy combat, was 
not injured, and did not incur heavy losses among his 
comrades, he lived with the uncertainty of unanticipated 
ambush much of the time.  According to the appellant, after 
his discharge, he initially worked at the U.S. Army ordinance 
in the Umatilla area, for the Pendleton Grain Growers, and 
then he worked with Lamb-Weston in 1974, where he worked as a 
millwright until his termination in 1995.  The appellant 
reported that he injured his back in 1990 in a work-related 
accident.  According to the appellant, after the accident, he 
worked 60 hours per week until his release from the company 
in 1994.  He stated that he had subsisted on SSI benefits 
during the past four months, and that he was currently 
enrolled in a vocational rehabilitation program in order to 
receive training as a night watchman.  The appellant revealed 
that he had been married three times, and that he had been 
married to his current wife since 1970.  According to the 
appellant, he started receiving psychiatric care in 
approximately 1992.  The appellant indicated that he had been 
treated as an outpatient for irritability, depression, and 
other subjective distress, partially associated with his back 
injury and perhaps also related to combat exposure. 

Following a mental status evaluation, the appellant was 
diagnosed with the following: (Axis I) (a) major affective 
disorder, recurrent, and (b) PTSD, in fair remission, (Axis 
III) chronic back pain associated with an injury in 1990, 
(Axis IV) stressors; stressed by unemployment and limited 
finances, and (Axis V) Global Assessment of Functioning (GAF) 
score of 85.  The examiner stated that the appellant had been 
an assiduous and responsible individual throughout most of 
his adulthood.  According to the examiner, the appellant had 
sustained a lasting marriage, financial responsibility, 
consistent employment, freedom from chemical dependency, and 
no significant legal transgression.  The examiner noted that 
although initially, the appellant suffered psychological 
residuals of his combat exposure in Laos, many of his PTSD 
symptoms appeared to have abated within approximately 10 
years of his military tour.  However, according to the 
examiner, the appellant described chronic underlying 
depression, irritability, and sensitivity to combat related 
themes.  The examiner reported that it was possible that the 
appellant's depression and psychological fragility was 
exacerbated significantly by his back injury and his eventual 
termination from his employment approximately two years ago.  
The appellant reportedly functioned considerably better on 
his current prescription of sertraline.  According to the 
examiner, in keeping with that prosocial and productive bent, 
the appellant was now attempting to rebound from his current 
disability and SSI support by pursuing vocational 
rehabilitation to prepare him as a night watchman.  

In August 1996, the appellant underwent a VA mental disorders 
examination, which was conducted by I.R.P., M.S.W.  At that 
time, the appellant stated that he had difficulty falling 
asleep, especially if he was experiencing unusual back pain.  
The appellant indicated that he was a very light sleeper and 
woke up usually due to noise.  He noted that he had a history 
of nightmares two to three times a week, which had recently 
improved to one time per month due to his medication.  
According to the appellant, his nightmares were usually about 
being in Laos and being shot at and running for his life.  
The appellant complained that he felt confused.  He stated 
that he was "re-living" military combat related experiences 
where he killed enemy personnel on three to four occasions 
"at shot gun range."  The appellant reported that he shut 
those memories out, and that his memories had slowed down, 
particularly since he started taking medication.  He revealed 
that he had flashbacks, and that he liked to be alone and 
retreat to his bedroom where he could clean his guns.  
According to the appellant, occasionally, he felt like 
hurting himself, but did not do so because of concern for his 
wife.  

Following a mental status evaluation, the examiner stated 
that the appellant experienced impairment in his social 
functioning as demonstrated by vocational and interpersonal 
relationship problems.  The examiner indicated that the 
appellant was exposed to combat related traumatic events on 
several occasions although he was not technically in a combat 
area.  According to the examiner, the appellant currently 
experienced PTSD related symptoms that included sleep 
disturbance, aggravated by medical pain, intrusive thoughts 
and images, hypervigilance, isolation and social withdrawal, 
occasional flashback-like episodes, anger, depression, 
irritability, and occasional suicidal thoughts, without a 
history of plans, gestures, or attempts.  The examiner 
revealed that during the interview, the appellant was alert 
and coherent, but also appeared tense, anxious, suspicious, 
and bewildered.  There was no indication of current 
suicidal/homicidal ideation, delusions, hallucinations, or 
bizarre behavior.  






II.  Analysis

A.  Duty to Assist

The Board notes that under Section 5103A (a) Duty To Assist.-
(1) The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.

(b) Assistance In Obtaining Records.-(1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification shall- (A) identify the records 
the Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  

(c) Obtaining Records For Compensation Claims.- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim: 

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity. 

(2) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).  

In January 1998, the Board remanded this claim.  At that 
time, the Board stated that there was no indication that the 
RO had requested verification of the appellant's alleged 
stressors by the U.S. Armed Services Center for Research of 
Unit Records (formerly the U.S. Army & Joint Service 
Environmental Support Group (ESG)).  Thus, the Board remanded 
this claim and directed the RO to request from the appellant 
a comprehensive statement containing as much detail as 
possible regarding the stressors to which he alleged he was 
exposed to in service.  The Board also advised the appellant 
that the above information was vitally necessary to obtain 
supportive evidence of the stressful events and that he had 
to be as specific as possible because without such details, 
an adequate search for verifying information could not be 
conducted.  Regardless of the response from the appellant, 
the RO was requested to review the claims file and compile a 
list of the appellant's claimed stressors in as much detail 
as possible, and then submit the information, along with any 
needed documentation and a copy of the appellant's service 
personnel records, to the United States Armed Services Center 
for Research of Unit Records (USASCRUR), and request 
verification of whether the appellant engaged in combat, 
verification of his claimed non-combat stressors, and/or any 
information they could provide to enable the RO to make a 
determination as to whether the appellant's claimed stressors 
actually occurred.  In addition, following the above, the RO 
was requested to make a specific determination as to whether 
the appellant was exposed to a stressor or stressors during 
active service and, if so, the nature of the stressor(s).  
The RO was also requested to make a specific finding as to 
whether the appellant engaged in combat.  

A correspondence from the RO to the appellant and his 
representative, dated in March 1998, shows that at that time, 
the RO requested, as per the January 1998 Board remand, that 
he provide them with a comprehensive statement containing as 
much detail as possible regarding his alleged stressors.  The 
Board notes that the evidence of record is negative for a 
response from the appellant.  In addition, there is no 
correspondence indicating the appellant's non- receipt was 
returned.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (holding that "the law requires only that the VA mail 
a notice and then presumes the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'") (citations omitted).

A correspondence from the RO to the USASCRUR, dated in March 
1998, shows that at that time, the RO provided a list of the 
appellant's alleged stressors.  The RO also requested that 
the USASCRUR verify whether the appellant engaged in combat, 
verify his claimed non-combat stressors, and/or provide any 
information which would enable the RO to make a determination 
as to whether the appellant's claimed stressors actually 
occurred.  

In a correspondence from the USASCRUR to the RO, dated in 
June 2000, the USASCRUR stated that they were enclosing 
copies of an historical report for 1968 to 1971 and 
Operational Reports-Lessons Learned for the periods ending in 
April and July 1968, submitted by the 809th Engineer 
Battalion.  The USASCRUR indicated that the above documents 
revealed the unit's location in Thailand and significant 
situations encountered by the unit during the periods.  The 
USASCRUR also noted that in order to provide further research 
concerning specific combat incidents and casualties, 
including the "co-worker" with a breathing problem, the 
appellant needed to provide additional information, including 
the most specific date possible, type and location of the 
incident, full names of casualties, unit designations to the 
company level, and other units involved.  According to the 
USASCRUR, the more detailed the information, the better 
chance they had of a successful research.  

In a July 2000 Supplemental Statement of the Case, the RO 
stated that the reports that were received from the USASCRUR 
did not show that the appellant's unit was engaged in combat.  
Thus, the RO determined that after a review of the 
appellant's claims file, the evidence of record did not show 
that he engaged in combat.  The RO further determined that 
the evidence of record did not establish that a stressful 
experience occurred.  

A correspondence from the RO to the appellant and his 
representative, dated in July 2000, shows that at that time, 
the RO requested that the appellant provide additional 
information in order to further research his claim.  The RO 
attached the June 2000 correspondence from the USASCRUR and 
requested that the appellant provide more detailed 
information, as outlined in the correspondence from the 
USASCRUR.  The Board notes that the evidence of record is 
negative for a response from the appellant.  Moreover, the 
Board once again observes that there is no correspondence 
indicating the appellant's non- receipt was returned.  See 
Mindenhall, supra. 

In light of the above, it is the Board's determination that 
all relevant facts have been properly developed in regards to 
the appellant's claim and that no further assistance to the 
appellant is required to comply with the duty to assist, as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A).  The Board observes that the 
duty to assist requirement is not always a one-way street, 
and the appellant may not passively wait for assistance in 
those situations in which he may or should have information 
that is necessary in the development of his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
appellant's failure to cooperate with the RO's efforts to 
assist him with factual development of his claim, no further 
effort will be expended to assist him in this regard. 


B.  PTSD

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in July 
1996.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the appellant's claim of entitlement to service connection 
for PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court)(formerly the United States Court of Veterans 
Appeals), held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part,... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the October 1995 revision of the 
VA MANUAL 21-1, the Court has held that the requirements in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).

The record before the Board demonstrates that the appellant 
has clearly been diagnosed as having post-traumatic stress 
disorder by a VA examiner in August 1996.  In addition, in 
regards to the appellant's stressors, he has stated that he 
drove a delivery truck along the Macon River and that he 
received constant sniper fire on his daily trips.  The 
appellant has also indicated that his most significant 
stressor was when his truck broke down, and he was 
subsequently fired upon and when he returned fire, he was 
unaware if he had hit anyone.  He has further noted that on 
one occasion, his friend died in his sleep after he had been 
complaining about difficulty in breathing, but was refused 
medical treatment.  According to the appellant, at present, 
he has nightmares and flashbacks, and he suffers from 
depression and hypervigilance.  The above examiner has 
accepted, in essence, the appellant's accounts of his in-
service stressors as supporting a diagnosis of PTSD.  

However, "[j]ust because a physician or other health 
professional accepted the appellant's description of 
[her]...experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Moreover, 
the Board further notes that in the appellant's August 1996 
VA PTSD examination, the examiner stated that the appellant's 
PTSD was in fair remission, and that his current stressors 
included unemployment and limited finances.  The examiner 
also reported that it was possible that the appellant's 
depression and psychological fragility was exacerbated 
significantly by his back injury and his eventual termination 
from his employment approximately two years ago.

The Board further notes that there is no documentation of 
record confirming that the appellant engaged in combat with 
the enemy or in combat situations.  As shown by the 
appellant's DD 214, Certificate of Release or Discharge from 
Active Duty, the appellant served in the Army from July 1967 
to February 1969.  The appellant's MOS was as a postal clerk 
and a military policeman.  In addition, the appellant's 
personnel records reflect that from December 1967 to February 
1969, the appellant served in the 809th Engineer Battalion.  
Moreover, the Board observes that copies of an historical 
report for 1968 to 1971 and Operational Reports-Lessons 
Learned for the periods ending in April and July 1968, 
submitted by the 809th Engineer Battalion, do not show that 
the appellant's unit was engaged in combat.  

Next, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In 
this regard, the Board notes that as previously stated, in 
March 1998, the RO provided a list of the appellant's alleged 
stressors to the USASCRUR and requested that they verify his 
claimed stressors.  The USASCRUR subsequently provided copies 
of reports from the 809th Engineer Battalion, which did not 
show that the appellant's unit was engaged in combat.  In 
addition, the USASCRUR also noted that in order to provide 
further research concerning specific combat incidents and 
casualties, including the "co-worker" with a breathing 
problem, the appellant needed to provide additional 
information.  The Board notes that in this regard, in a July 
2000 correspondence from the RO to the appellant, the RO 
requested that the appellant provide additional information 
regarding his alleged stressors.  However, the Board observes 
that the evidence of record is negative for a response from 
the appellant.  Moreover, the Board further notes that as 
previously stated, in the appellant's August 1997 substantive 
appeal, the appellant stated that he did not remember the 
name of his friend with a breathing problem.  

In light of the above, the Board finds that there is no 
credible supporting evidence that the appellant's claimed in-
service stressors actually occurred.  The Board observes that 
the appellant's own statements cannot, as a matter of law, 
establish the occurrence of non-combat stressors.  Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).  Therefore, as detailed 
above, the record of evidence does not verify that the 
appellant engaged in combat, and there is no credible 
evidence that his claimed non-combat stressors actually 
occurred as required by 38 C.F.R. § 3.304(f).  Accordingly, 
the preponderance of the evidence is against entitlement to 
service connection for PTSD.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  








ORDER

Service connection for post-traumatic stress disorder is 
denied.   



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


